 Case 8:17-cv-01526-FMO-JPR Document 55 Filed 11/23/20 Page 1 of 1 Page ID #:8760



 1                                                                  JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   GIANG THUY NGUYEN,             ) Case No. SACV 17-1526-FMO (JPR)
                                    )
12                    Petitioner,   )
                                    )          J U D G M E N T
13               v.                 )
                                    )
14   JAMES ROBERTSON, Warden,       )
                                    )
15                    Respondent.   )
                                    )
16
17        Pursuant to the Order Accepting Findings and Recommendations
18   of U.S. Magistrate Judge,
19        IT IS HEREBY ADJUDGED that the First Amended Petition is
20   denied and this action is dismissed with prejudice.
21
22
                                                /s/
23   DATED: November 23, 2020
                                      FERNANDO M. OLGUIN
24                                    U.S. DISTRICT JUDGE
25
26
27
28
